UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2011 Commission File Number 000-32629 China Ceetop.com, Inc. (Exact name of registrant as specified in charter) Oregon 98-0408707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China (Address of principal executive offices) (Zip Code) (86-755) 3336-6628 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 14, 2011, the Company had outstanding 32,263,063 shares of its common stock, par value $0.001. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited and audited) F-2 Consolidated Statements of Income and Comprehensive Income (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Consolidated Statements of Stockholders’Equity (unaudited) F-5 Notes to Consolidated Financial Statements (unaudited) F-6 - F-1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures about Market Risk 5 Item 4.Controls and Procedures 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3.Defaults Upon Senior Securities 6 Item 4. Removed and Reserved 6 Item 5.Other Information 6 Item 6.Exhibits 6 Signatures 7 PART I – FINANCIAL INFORMATION CHINA CEETOP.COM, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 F-1 CHINA CEETOP.COM, INC. CONSOLIDATED BALANCE SHEETS Notes September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable 2 Deposits and other receivables Inventories 2 Amount due from related parties 4 - Prepayment Total Current Assets Property and equipment, net 2 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current and Total Liabilities Accounts payable $ $ Accrued expenses and other payable Total Current and Total Liabilities $ $ Stockholders' Equity Common stock, USD0.001 par value, 200,000,000 shares authorized, 32,263,063 and 28,496,427 shares issued and outstanding at September 30, 2011 and December 31, 2010 respectively 5 Preferred stock, USD0.001 par value, 3,558,046 shares authorized, issued and outstanding 5 Additional paid-in capital 6 Common stock issued for prepaid service 7 - Statutory reserve 8 - - Accumulated other comprehensive income 9 Accumulated deficit ) Stockholders’ Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements F-2 CHINA CEETOP.COM, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of sales ) Gross profit Selling, general and administrative expenses ) (Loss) from operations ) Other Income Interest income Other income Total other Income Net (loss) $ ) $ ) $ ) $ ) Weighted average shares (include common shares and non-convertible preferred shares) outstanding Basic - note 2) Diluted - note 2) Net (loss) per share (include common shares and non-convertible preferred shares) Basic - note 2) $ ) $ ) $ ) $ ) Diluted - note 2) $ ) $ ) $ ) $ ) Net (loss) $ ) $ ) $ ) $ ) Other comprehensive income Comprehensive (loss) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-3 CHINA CEETOP.COM, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by/(used in) operating activities: Depreciation Share-based payment expense - Provision for doubtful accounts Reversal of provision previously recognized ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Other receivable , deposits and prepayment ) Inventories ) ) Amount due from related parties - Accounts payable ) ) Accrued expense and other payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - ) Net cash used in investing activities - ) CASH FLOW FROM FINANCING ACTIVITES Merge with China Ceetop - Capital injection from shareholders Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net (Decrease)/increasein cash and cash equivalents ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ The accompanying notes are an integral part of these consolidated financial statements F-4 CHINA CEETOP.COM, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Common Stock Preferred Stock Stock outstanding Amount Stock outstanding Amount Additional Paid-in Capital Common Stock issued for prepaid service Other Comprehensive Income/(loss) (Accumulated Loss) Total Stockholders Equity Balance January 1, 2010 $ - $
